                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF LOUISIANA
                           LAFAYETTE DIVISION

KAREN MARIE WILLIS                             CIVIL ACTION NO. 6:18-cv-00212

VERSUS                                         MAGISTRATE JUDGE HANNA

U.S. COMMISSIONER,                             BY CONSENT OF THE PARTIES
SOCIAL SECURITY
ADMINISTRATION


                           MEMORANDUM RULING


      Before the Court is an appeal of the Commissioner’s finding of non-disability.

In accordance with the provisions of 28 U.S.C. § 636(c) and Fed. R. Civ. P. 73, the

parties consented to have this matter resolved by the undersigned Magistrate Judge

(Rec. Doc. 8-1), and the matter was referred to this Court for resolution (Rec. Doc.

9). Considering the administrative record, the briefs of the parties, and the applicable

law, the Commissioner’s decision is reversed and remanded for further

administrative action.

                            Administrative Proceedings

      The claimant, Karen Marie Willis, fully exhausted her administrative

remedies before filing this action in federal court. She filed applications for

disability insurance benefits (“DIB”) and supplemental security income benefits
(“SSI”), alleging disability beginning on August 1, 2012.1 Her alleged disability

onset date was later changed to June 7, 2014 to coincide with the denial of a previous

application for benefits.2 After her applications were denied,3 she requested a

hearing, which was held on December 15, 2016 before Administrative Law Judge

Robert Grant.4 The ALJ issued a decision on January 3, 2107, concluding that the

claimant was not disabled within the meaning of the Social Security Act from July

7, 2014 through the date of the decision.5 The claimant requested review of that

decision, but the Appeals Council concluded that there was no basis for review.6

Therefore, the ALJ’s decision became the final decision of the Commissioner for the

purpose of the Court’s review pursuant to 42 U.S.C. § 405(g).

      The claimant then filed this action seeking review of the Commissioner’s

decision.




1
      Rec. Doc. 7-1 at 135-136, 142-146.
2
      Rec. Doc. 7-1 at 46.
3
      Rec. Doc. 7-1 at 61, 62.
4
      The transcript is found in the record at Rec. Doc. 7-1 at 38-60.
5
      Rec. Doc. 7-1 at 24-34.
6
      Rec. Doc. 7-1 at 4.

                                               2
                              Summary of Pertinent Facts

      The claimant was born on July 7, 1969,7 and was forty-seven years old at the

time of the ALJ’s decision. She graduated from high school but has no further

relevant education, having failed to complete a cosmetology course and online

classes through the University of Phoenix.8 She has relevant work experience as a

caregiver or in-home nursing attendant.9 She alleged that she has been disabled since

June 7, 201410 due to high blood pressure, allergies, nerve problems, kidney

problems, migraine headaches, mental problems, learning disabilities, acid reflux,

depression, anxiety, and hot flashes.11 Although the record contains documentation

of physical ailments and medical treatment, the ALJ found that the claimant’s only

severe impairments were depression and anxiety, and the claimant’s briefing solely

addressed her mental impairments. Accordingly, the medical evidence related to the

claimant’s physical impairments will not be summarized or considered in this

memorandum ruling.




7
      Rec. Doc. 7-1 at 63.
8
      Rec. Doc. 7-1 at 44, 49-50.
9
      Rec. Doc. 7-1 at 183.
10
      Rec. Doc. 7-1 at 46.
11
      Rec. Doc. 7-1 at 63, 168.

                                          3
      The claimant stopped working in 2012 after her client, who was also her aunt,

passed away. The death of her client allegedly exacerbated the claimant’s mental

health symptoms and led to an increase in crying spells, isolation, and difficulty

controlling her anger. In 2012, the claimant began receiving mental health treatment

for depression and anxiety at the Dr. Joseph Henry Tyler Mental Health Center in

Lafayette, Louisiana, from psychiatrist George W. Diggs, Jr., M.D. She treated with

Dr. Diggs consistently thereafter and also consistently received mental health

counseling from social workers at the Tyler Center.

      On August 27, 2012, the claimant was evaluated at the Tyler Center.12 That

same day, Dr. Diggs performed a psychiatric evaluation,13 during which the claimant

reported that she felt worthless, depressed, and anxious. She stated that her father

abandoned her when she was a child and that she witnessed her mother being abused.

She reported hearing voices that others do not hear as well as seeing her deceased

grandmother. She reported crying a lot, headaches, overeating, nervousness, and

poor concentration. She told Dr. Diggs that she was scared of everyone and wanted

to be by herself. Additionally, she reported poor sleep, isolating behavior, panic

attacks, and anger. She stated that she saw a psychiatrist when she was five years

old. She claimed that her family members do not speak to her. She reported suicidal


12
      Rec. Doc. 7-1 at 281-289.
13
      Rec. Doc. 7-1 at 290-294.

                                         4
thoughts but stated that she would not harm herself. She stated that she does not

drive and depends on her mother for transportation. Dr. Diggs noted that the

claimant was depressed and anxious, had persecutory delusions, and auditory and

visual hallucinations. He found her insight to be impaired and her judgment to be

fair. His clinical summary was that the claimant experienced depression, feelings of

worthlessness and hopelessness, anhedonia, lethargy, and isolation. He also noted

that she had a history of an abusive family. He diagnosed a major depressive episode

with psychosis, panic without agoraphobia, and impulse control disorder. He rated

her current GAF score at 48, which indicates serious symptoms,14 and he replaced

the Paxil she had been taking with Sertraline, Buspirone, and Vistaril.

       On September 21, 2012, licensed clinical social worker Debra J. Milson

prepared a treatment plan for the six-month period from September 21, 2012 to



14
        The Global Assessment of Function (“GAF”) scale is used to rate an individual's “overall
psychological functioning.” American Psychiatric Institute, Diagnostic and Statistical Manual of
Mental Disorders (“DSM–IV”) 32 (4th ed. 1994). The scale ascribes a numeric range from “1”
(“persistent danger of severely hurting self or others”) to “100” (“superior functioning”) as a way
of categorizing a patient's emotional status. A GAF score in the range of 41 to 50 indicates serious
symptoms such as suicidal ideation or any serious impairment in social, occupational, or school
functioning. The GAF scale was omitted from DSM–5 because of its “conceptual lack of clarity
. . . and questionable psychometrics in routine practice.” American Psychiatric Institute,
Diagnostic and Statistical Manual of Mental Disorders (“DSM–5”) 16 (5th ed. 2013). However,
GAF scores continue to be considered evidence. “We consider a GAF rating as opinion evidence.
As with other opinion evidence, the extent to which an adjudicator can rely on the GAF rating as
a measure of impairment severity and mental functioning depends on whether the GAF rating is
consistent with other evidence, how familiar the rater is with the claimant, and the rater's
expertise.” Jackson v. Colvin, No. 4:14-CV-756-A, 2015 WL 7681262, at *8 (N.D. Tex. Nov. 5,
2015) (citing Administrative Message 13066 attached as an exhibit to the opinion).

                                                 5
March 21, 2013, which was also signed by Dr. Diggs.15 In addition to medication

therapy prescribed by Dr. Diggs, the claimant was to engage in individual mental

health therapy with Ms. Milson. That same day, Dr. Diggs adjusted the claimant’s

medications.16

      The claimant saw Ms. Milson for counseling on December 5, 201217 and on

January 4, 2013.18 On January 23, 2013,19 she again saw Dr. Diggs, who noted that

she was no longer working, had had a death in the family, was logical and goal

oriented, and was continuing with medication management and cognitive therapy.

He again adjusted her medication. He discontinued Zoloft, Buspar, and Vistaril, and

Trazodone and started her on Paxil and Benadryl.

      When Dr. Diggs saw the claimant again on February 28, 2013,20 he noted that

she continued to be sad and angry and stated that her memory was impaired. She

reported that she was not getting enough sleep, denied suicidal and homicidal




15
      Rec. Doc. 7-1 at 247, 265-266.
16
      Rec. Doc. 7-1 at 251.
17
      Rec. Doc. 7-1 at 249.
18
      Rec. Doc. 7-1 at 248.
19
      Rec. Doc. 7-1 at 247.
20
      Rec. Doc. 7-1 at 246.

                                        6
ideation, but admitted anger and irritability.      Dr. Diggs added Nexium and

Wellbutrin to her medications.

      The claimant was evaluated by clinical psychologist Sandra B. Durdin, Ph.D.,

at the request of Disability Determination Services on April 10, 2013.21 Dr. Durdin’s

evaluation of the claimant occurred before the alleged onset date of the claimant’s

disability, and Dr. Durdin had reviewed the Independent Behavioral Health

Assessment completed at the claimant’s initial visit to the Tyler Center on August

27, 2012 but no other records related to the services provided to the claimant by the

professionals at the Tyler Center. More importantly, Dr. Durdin’s findings were not

referenced in the ALJ’s decision. Accordingly, Dr. Durdin’s findings are of no value

and will not be discussed further in this memorandum ruling.

      The claimant returned to Dr. Diggs on April 12, 2013.22 She denied suicidal

and homicidal ideation but reported some depressive symptoms, hearing voices, and

being suspicious. He diagnosed Lexapro and Wellbutrin.

      On June 11, 2013, the claimant saw Ms. Milson for psychotherapy. 23 The

claimant reported that she felt some responsibility for her aunt’s death, stating that

she heard a voice telling her she did not do all she could, although she could not


21
      Rec. Doc. 7-1 at 223-225.
22
      Rec. Doc. 7-1 at 245.
23
      Rec. Doc. 7-1 at 244.

                                          7
articulate what more she might have done to help extend her aunt’s life. She reported

being shocked by a nephew’s recent accidental death. She also reported that she was

no longer trying to interact with her family. She reported bad headaches, she denied

suicidal and homicidal ideation, and she reported taking her medication as

prescribed. She was reportedly trying to increase her level of functioning by going

out and doing more things.

      The claimant followed up with Dr. Diggs on August 7, 2013.24 She reported

continued gastrointestinal problems, stated that she was sleeping OK and her

appetite was fair, but her energy level was poor, she was easily fatigued, her

concentration was fair, and she rated her depression at 7 and her anxiety at 10. She

denied hopelessness, helplessness, or worthlessness; she denied suicidal and

homicidal ideation; and she denied hallucinations and delusions. She reported

worrying about money and about putting her home in her name. Dr. Diggs increased

her Lexapro dosage and continued her Wellbutrin and Benadryl.

      The claimant saw Ms. Milson again on September 20, 2013.25 She was

seeking employment options and reported improvements in her relationship with her

family members.




24
      Rec. Doc. 7-1 at 243.
25
      Rec. Doc. 7-1 at 242.

                                         8
      On December 2, 2013, the claimant again saw Dr. Diggs.26 She reported

depression; sleep problems; decreased fatigue; poor concentration; impaired

memory; feelings of hopelessness, worthlessness, or helplessness; and panic

symptoms associated with severe depression. She reported that she was unable to

find work and unable to complete a certification that would allow her to work in the

future. She complained of headaches, and she complained that antihistamines make

her drowsy. She also complained that she was unable to afford her medications and

unable to get help through Medicaid or the Affordable Care Act. Her medications

were continued.

      The claimant again met with Ms. Milson on January 6, 2014, February 4,

2014, March 5, 2014, and April 30, 2014.27         She continued to complain of

depression, anxiety, and negative thoughts. She was continuing to explore options

for employment in the face of financial difficulties and dependence on her mother.

      On June 13, 2014, the claimant was seen by Dr. Karen Bates in the internal

medicine clinic at University Hospital & Clinics (“UHC”) in Lafayette, Louisiana,28

in follow up with regard to hypertension, cough, and chest congestion. She was




26
      Rec. Doc. 7-1 at 241.
27
      Rec. Doc. 7-1 at 239-240.
28
      Rec. Doc. 7-1 at 293-309.

                                         9
diagnosed with hypertension and allergic rhinitis.             She was prescribed

hydrochlorothiazide-lisinopril, cetirizine, and propranolol.

      She saw Dr. Diggs again on August 4, 2014, and he adjusted her

medications.29

      The claimant returned to see Ms. Milson on January 16, 2015 30 after not

having seen her since November 2014. Ms. Milson noted that four appointments

had been scheduled and cancelled during the interim.           The claimant reported

increased depression, crying, anxiety, agitation, and decreased appetite. She denied

suicidal and homicidal ideation and denied paranoid thinking but she admitted

seeing her deceased grandmother from time to time. She reported being upset

because family members wanted her to relinquish family-owned property. She was

taking medications but stated that she found the Wellbutrin and Lexapro to be less

effective than before. She agreed to monthly counseling.

      The claimant also saw Dr. Diggs again on that same day. 31 She admitted

depression and anger but denied thoughts of suicide or self-harm. She reported that

she felt bad about herself daily, slept poorly some nights, had a poor appetite, had

poor concentration and energy, and felt hopeless some days. Dr. Diggs noted that


29
      Rec. Doc. 7-1 at 238, 274-275.
30
      Rec. Doc. 7-1 at 273, 566.
31
      Rec. Doc. 7-1 at 272.

                                         10
she had severe depression, diagnosed a major depressive episode, and prescribed

Buspar, increased her Trazodone dosage, and continued Lexapro, Wellbutrin, and

Benadryl.

      On February 16, 2015, the claimant saw Ms. Milson again.32 She reported a

low energy level, continued depression, increased agitation, and anxiety with

diarrhea when she gets extremely upset. She denied suicidal ideation, homicidal

ideation, and hallucinations. She reported thinking that others are out to harm her

and thinking that people are talking about her. She reported taking her medication

as prescribed without side effects. She agreed to increase her level of activity by

walking daily.

      The claimant saw Dr. Diggs on April 27, 2015.33 He noted that her affect was

appropriate, her mood was anxious, dysphoric, irritable, and depressed, and her

attitude was cooperative. She had no thoughts of harm to herself or others. Her

thought content contained delusions, was paranoid and fearful, and expressed

helplessness and hopelessness. Her concentration was fair, and her memory was

intact. He continued her medications, including Wellbutrin, Lexapro, Benadryl,

Trazodone, and Buspar.        She reported continued headaches, and she reported

becoming upset during interactions with family members, particularly with regard


32
      Rec. Doc. 7-1 at 271, 564-565.
33
      Rec. Doc. 7-1 at 561-563.

                                         11
to her living in her deceased aunt’s house. She reported continued panic attacks

without agoraphobia and breaking things because of difficulty controlling impulses.

She explained that she had missed a recent mental health appointment because she

thought that she would be hospitalized if she presented for the appointment. Dr.

Diggs noted that her symptoms were moderate and that there had been no change in

their severity from the previous appointment. Dr. Diggs diagnosed major depressive

disorder – recurrent episode – psychotic as well as panic disorder without

agoraphobia and impulsive control disorder, unspecified. Dr. Diggs also noted that

she had hypertension and obesity. She was to return in twelve weeks.

       The claimant saw Ms. Milson on May 22, 2015.34 She again discussed

missing an appointment at the Tyler Center because she was so upset that she feared

being hospitalized if she went to the appointment. She had been upset with family

members but the situation was resolved. She reported limiting her interactions with

others and indicated that she spent most of her time alone at home.

       On July 30, 2015, the claimant returned to Ms. Milson. 35 She reported being

anxious, suspicious, and fearful that someone would start shooting when she was in

a store.




34
       Rec. Doc. 7-1 at 560.
35
       Rec. Doc. 7-1 at 557.

                                        12
      The claimant again saw Ms. Milson on August 27, 2015.36 She reported

feeling depressed, staying in the dark, crying sometimes, being anxious at times,

having problems with her memory, and feeling hopeless at times. She also reported

that she was attempting a business administration course through an online college

but was having trouble keeping up with assignments and feeling frustrated.

      On September 4, 2015, the claimant again saw Dr. Diggs.37 Her affect was

appropriate, her mood was dysphoric, and her attitude was cooperative.           She

expressed no thoughts of harm to herself or others. The claimant reported increased

forgetfulness, depression, trouble sleeping, daytime drowsiness, anger, irritability,

crying, and lethargy. Dr. Diggs noted that her symptoms were markedly severe and

minimally worse. Although Dr. Diggs noted that the claimant’s thought content was

non-psychotic, his diagnosis of major depression disorder – recurrent episode –

psychotic plus panic disorder without agoraphobia and impulsive control disorder –

unspecified remained the same. He modified her medication by discontinuing

Lexapro, Buspar, and Trazodone, adding Brintellix, and decreasing the dosage of

her Wellbutrin and Benadryl. She was to return in twelve weeks.




36
      Rec. Doc. 7-1 at 556.
37
      Rec. Doc. 7-1 at 54-555.

                                         13
      The claimant again saw Ms. Milson on October 8, 2015.38 She reported that

changes in her medication had helped her symptoms. However, she also reported

ongoing problems with depression, anxiety, hearing voices, and impulse control.

She admitted getting angry and throwing things as well as having problems

interacting with others. She reported that she preferred interacting with elderly

people because she found them less judgmental of her. She was continuing to attend

school online.

      In an Annual Psychosocial Update dated November 12, 2015,39 Ms. Milson

noted that the claimant had chronic depression and anxiety, occupational problems,

economic problems, and psychosocial problems that were being addressed with

medication management, individual therapy, and psychiatric assessment. She noted

that the claimant was not currently psychotic.

      The claimant saw Ms. Milson again on December 28, 2015.40 The claimant

denied suicidal ideation, homicidal ideation, and hallucinations.    She reported

continued anger but stated that her medications helped her maintain control. She

reported continued financial problems and recent weight loss. Ms. Milson noted that




38
      Rec. Doc. 7-1 at 553.
39
      Rec. Doc. 7-1 at 551-552.
40
      Rec. Doc. 7-1 at 550.

                                        14
the claimant “follows through minimally with suggested techniques to help her

better manage her emotions.”

      The claimant returned to Ms. Milson on February 5, 2016.41 The claimant

reported medical problems including a change in blood pressure medication that

resulted in dizziness and upset stomach. She reported worrying a lot and not

managing her depression and anxiety effectively.           She also reported sleep

disturbance but denied thoughts of harm to herself or others.

      On April 20, 2016, the claimant saw licensed clinical social worker Jennifer

Bell at the Tyler Center.42 The claimant was alert and oriented but had a depressed

affect. She reported grieving an aunt who had passed away two months previously.

Her application for Social Security benefits was causing stress and anxiety. She

reported disliking social gatherings, difficulty dealing with stressors, and difficulty

engaging in healthful activities.

      The claimant saw Ms. Bell again on May 19, 2016.43 She was still grieving

her aunt, and she reported periodic panic attacks and isolation. It was noted that her

depression is a severe and persistent mental illness.




41
      Rec. Doc. 7-1 at 548.
42
      Rec. Doc. 7-1 at 546-547.
43
      Rec. Doc. 7-1 at 542-545.

                                          15
      The claimant again saw Ms. Bell on August 1, 2016.44 The claimant reported

auditory hallucinations in the nature of someone calling her name, but she denied

having visual hallucinations or thoughts of harming herself or others. She was still

having panic attacks and impulsivity was still an issue, although her anger problems

had improved.

      On December 14, 2016, Dr. Diggs filled out a Mental Functional Capacity

Assessment, in which he estimated that the claimant had a GAF score of 50,

signifying serious symptoms. He noted that she had limitations that were likely to

occur more than 50% of the work week in nine categories, including the ability to

remember detailed instructions; the ability to maintain attention and concentration

for two-hour blocks of time; the ability to perform activities within a schedule,

maintain regular attendance, and be punctual; the ability to work in coordination

with or in proximity to others without being distracted; the ability to make work-

related decisions; the ability to complete a normal work day and work week without

interruptions from psychologically based symptoms and to perform at a consistent

pace without an unreasonable number and length of rest periods; the ability to accept

instructions and respond appropriately to criticism from supervisors; the ability to




44
      Rec. Doc. 7-1 at 540-541.

                                         16
get along with coworkers or peers without distracting them; and the ability to

respond appropriately to changes in a work setting.

      On December 15, 2016, the claimant testified at a hearing regarding her

symptoms and her medical treatment. She explained that she is depressed and

spends her time along in the dark crying. She stated that she experiences “horrible”

panic attacks about twice a week. She further explained that she had previously

worked as a home health aide for her Aunt Mildred, who died in December 2012.

She stated that her aunt’s death negatively affected her mental state and led her to

seek mental health treatment. She admitted having anger control issues. She stated

that her depression symptoms are particularly severe about two days out of seven.

Although she completed the twelfth grade, she had trouble learning in school and

was twenty years old when she graduated from high school. She explained that she

failed a cosmetology course and also twice failed online courses through the

University of Phoenix. She stated that her mother had helped with her medications

and with her finances for the past four years. She stated that she had lost two more

aunts in the previous year, which had negatively impacted her mental state. She

explained that she had difficulty focusing and concentrating. She said that there are

days when she does not get dressed or attend to personal hygiene.

      The claimant’s mother Vergie Willis also testified at the hearing. She stated

that she visits the claimant every day to assure that she takes her medication, to

                                         17
monitor her eating, and to assure that she gets to her doctor’s appointments. She

stated that the claimant has no friends, and sometimes is very quiet, spending time

in her bedroom in the dark, and crying a lot while at other times, the claimant is very

angry and emotional. She testified that, in her opinion, the claimant is incapable of

taking care of herself on her own and requires assistance with being pushed to take

care of her hygiene, keeping herself occupied, and taking care of her finances.

          The claimant now seeks reversal of the Commissioner’s adverse ruling.

                                             Analysis

A.        Standard of Review

          Judicial review of the Commissioner's denial of disability benefits is limited

to determining whether substantial evidence supports the decision and whether the

proper legal standards were used in evaluating the evidence.45 “Substantial evidence

is more than a scintilla, less than a preponderance, and is such relevant evidence as

a reasonable mind might accept as adequate to support a conclusion.”46 Substantial

evidence “must do more than create a suspicion of the existence of the fact to be




45
      Villa v. Sullivan, 895 F.2d 1019, 1021 (5th Cir. 1990); Martinez v. Chater, 64 F.3d 172, 173
     th
(5 Cir. 1995).
46
          Hames v. Heckler, 707 F.2d 162, 164 (5th Cir. 1983).

                                                 18
established, but ‘no substantial evidence’ will only be found when there is a

‘conspicuous absence of credible choices’ or ‘no contrary medical evidence.’”47

      If the Commissioner's findings are supported by substantial evidence, they are

conclusive and must be affirmed.48 In reviewing the Commissioner's findings, a

court must carefully examine the entire record, but refrain from re-weighing the

evidence or substituting its judgment for that of the Commissioner.49 Conflicts in

the evidence50 and credibility assessments51 are for the Commissioner to resolve, not

the courts. Courts consider four elements of proof in determining if substantial

evidence supports the Commissioner's determination: (1) objective medical facts,

(2) diagnoses and opinions of treating and examining physicians, (3) the claimant's

subjective evidence of pain and disability, and (4) the claimant's age, education and

work experience.52




47
      Hames v. Heckler, 707 F.2d at 164 (citations omitted).
48
      42 U.S.C. § 405(g); Martinez v. Chater, 64 F.3d at 173.
49
      Hollis v. Bowen, 837 F.2d 1378, 1383 (5th Cir. 1988); Villa v. Sullivan, 895 F.2d at 1022.
50
      Scott v. Heckler, 770 F.2d 482, 485 (5th Cir. 1985).
51
      Wren v. Sullivan, 925 F.2d 123, 126 (5th Cir. 1991).
52
      Wren v. Sullivan, 925 F.2d at 126.

                                              19
B.    Entitlement to Benefits

      The Disability Insurance Benefit (“DIB”) program provides income to

individuals who are forced into involuntary, premature retirement, provided they are

both insured and disabled, regardless of indigence,53 while individuals who meet

certain income and resource requirements, have filed an application for benefits, and

are determined to be disabled are eligible to receive Supplemental Security Income

(“SSI”) benefits.54

      A person is disabled “if he is unable to engage in any substantial gainful

activity by reason of any medically determinable physical or mental impairment

which can be expected to result in death or which has lasted or can be expected to

last for a continuous period of not less than twelve months.”55 A claimant is disabled

only if his physical or mental impairment or impairments are so severe that he is

unable to not only do his previous work, but cannot, considering his age, education,

and work experience, participate in any other kind of substantial gainful work which

exists in significant numbers in the national economy, regardless of whether such




53
      See 42 U.S.C. § 423(a).
54
      42 U.S.C. § 1382(a)(1) & (2).
55
      42 U.S.C. § 1382c(a)(3)(A).

                                         20
work exists in the area in which the claimant lives, whether a specific job vacancy

exists, or whether the claimant would be hired if he applied for work.56

C.    Evaluation Process and Burden of Proof

      The Commissioner uses a sequential five-step inquiry to determine whether a

claimant is disabled. This process requires the ALJ to determine whether the

claimant (1) is currently working; (2) has a severe impairment; (3) has an impairment

listed in or medically equivalent to those in 20 C.F.R. Part 404, Subpart P, Appendix

1; (4) is able to do the kind of work he did in the past; and (5) can perform any other

work.57

      Before going from step three to step four, the Commissioner assesses the

claimant's residual functional capacity58 by determining the most the claimant can

still do despite his physical and mental limitations based on all relevant evidence in

the record.59 The claimant's residual functional capacity is used at the fourth step to

determine if he can still do his past relevant work and at the fifth step to determine

whether he can adjust to any other type of work.60



56
      42 U.S.C. § 1382c(a)(3)(B).
57
      20 C.F.R. § 404.1520.
58
      20 C.F.R. § 404.1520(a)(4).
59
      20 C.F.R. § 404.1545(a)(1).
60
      20 C.F.R. § 404.1520(e).

                                          21
          The claimant bears the burden of proof on the first four steps; at the fifth step,

however, the Commissioner bears the burden of showing that the claimant can

perform other substantial work in the national economy. 61 This burden may be

satisfied by reference to the Medical-Vocational Guidelines of the regulations, by

expert vocational testimony, or by other similar evidence.62 If the Commissioner

makes the necessary showing at step five, the burden shifts back to the claimant to

rebut this finding.63 “A finding that a claimant is disabled or is not disabled at any

point in the five-step review is conclusive and terminates the analysis.”64

D.        The ALJ’s Findings and Conclusions

          In this case, the ALJ determined, at step one, that the claimant has not engaged

in substantial gainful activity since June 7, 2014.65 This finding is supported by

substantial evidence in the record.




61
      Graves v. Colvin, 837 F.3d 589, 592 (5th Cir. 2016); Bowling v. Shalala, 36 F.3d 431, 435
     th
(5 Cir. 1994).
62
          Fraga v. Bowen, 810 F.2d 1296, 1304 (5th Cir. 1987).
63
          Perez v. Barnhart, 415 F.3d 457, 461 (5th Cir. 2005); Fraga v. Bowen, 810 F.2d at 1302.
64
       Greenspan v. Shalala, 38 F.3d 232, 236 (5th Cir. 1994), cert. den. 914 U.S. 1120 (1995)
(quoting Lovelace v. Bowen, 813 F.2d 55, 58 (5th Cir. 1987)).
65
          Rec. Doc. 7-1 at 26.

                                                 22
      At step two, the ALJ found that the claimant has the following severe

impairments: depression and anxiety.66 This finding is supported by substantial

evidence in the record.

      At step three, the ALJ found that the claimant has no impairment or

combination of impairments that meets or medically equals the severity of a listed

impairment.67 The claimant does not challenge this finding.

      The ALJ found that the claimant has the residual functional capacity to

perform a full range of work at all exertional levels, with the following limitations:

only occasional interaction with the public or coworkers; only simple, routine, and

repetitive tasks with one to two step instructions; a work environment free of any

fast-paced production requirements; and few if any workplace changes.68 The

claimant challenges this finding.

      At step four, the ALJ found that the claimant is not capable of performing any

past relevant work.69 The claimant does not challenge this finding.




66
      Rec. Doc. 7-1 at 26.
67
      Rec. Doc. 7-1 at 27.
68
      Rec. Doc. 7-1 at 28.
69
      Rec. Doc. 7-1 at 32.

                                         23
      At step five, the ALJ found that the claimant was not disabled from June 7,

2014 through January 3, 2017 (the date of the decision) because there are jobs in the

national economy that she can perform.70 The claimant challenges this finding.

E.    The Allegations of Error

      The claimant listed three assignments of error, all of which pertain to the

ALJ’s evaluation of the medical source statement submitted by the claimant’s

treating psychiatrist, Dr. George Diggs. First, the claimant alleged that the ALJ erred

in failing to apply controlling law and regulations in evaluating Dr. Diggs’s opinions.

Second, the claimant alleged that the ALJ erred in failing to evaluate Dr. Diggs’s

opinions as those of a treating source. Third, the claimant alleged that the ALJ erred

in concluding that Dr. Diggs’s opinions do not preclude her ability to consistently

perform unskilled work. These allegations of error are so interrelated that they will

be considered together.

F.    Did the ALJ Err in Evaluating Dr. Diggs’s Opinions?

      Ordinarily, a treating physician's opinion should be given great or even

controlling weight if it is: (1) well-supported by medically acceptable clinical and

laboratory diagnostics techniques; and (2) not inconsistent with other substantial




70
      Rec. Doc. 7-1 at 33-34.

                                          24
evidence.71 However, a treating physician's opinions are not conclusive.72 The ALJ

may assign little or no weight to the opinion of any physician for good cause.73 Good

cause exists where statements are “brief and conclusory, not supported by medically

acceptable clinical laboratory diagnostics techniques, or otherwise unsupported by

evidence.”74

       In his ruling, the ALJ claimed that “[a]n unknown psychologist whose

signature is illegible” had opined that the claimant had a GAF score of 50 and would

likely have limitations in several functional categories for more than fifty percent of

the work week,75 referencing the Mental Functional Capacity Assessment dated

December 14, 2016 and signed by Dr. Diggs, the claimant’s treating psychiatrist. 76

The ALJ further found that these opinions did not, standing alone, preclude work,

and he assigned these opinions “partial weight”77 when he was evaluating the

claimant’s residual functional capacity. This was error.



71
       Newton v. Apfel, 209 F.3d 448, 455 (5th Cir. 2000); Thomas v. Astrue, 277 Fed. App'x 350,
      th
353 (5 Cir. 2008).
72
       Perez v. Barnhart, 415 F.3d at 466.
73
       Newton v. Apfel, 209 F.3d at 455-56.
74
       Perez v. Barnhart, 415 F.3d at 466.
75
       Rec. Doc. 7-1 at 31.
76
       Rec. Doc. 7-1 at 567-568.
77
       Rec. Doc. 7-1 at 31.

                                              25
      The ALJ’s failure to recognize that the Mental Functional Capacity

Assessment was prepared by and expressed the opinions of Dr. Diggs, the plaintiff’s

treating psychiatrist, shows that the ALJ failed to properly apply controlling law in

evaluating Dr. Diggs’s opinions. Admittedly, the signature on the assessment is

difficult to read. However, Dr. Digg’s handwriting and his signature are distinctive.

Dr. Diggs’s signature on the assessment form matches his signature on at least six

other documents in the record: a progress note dated January 16, 2015,78 a progress

note dated August 4, 2014,79 another progress note from August 4, 2014,80 a progress

note from January 23, 2013,81 a treatment plan dated September 21, 2012,82 and an

undated prescription page that sets forth Dr. Diggs’s diagnosis of the claimant with

major depressive episode with psychosis and panic disorder.83 It is difficult to

comprehend that a person reviewing the record would not have become familiar with

Dr. Diggs’s unique handwriting and signature since some of his treatment notes are

handwritten.    Furthermore, the claimant’s counsel and the ALJ discussed the



78
      Rec. Doc. 7-1 at 272.
79
      Rec. Doc. 7-1 at 238.
80
      Rec. Doc. 7-1 at 274.
81
      Rec. Doc. 7-1 at 247.
82
      Rec. Doc. 7-1 at 400.
83
      Rec. Doc. 7-1 at 401.

                                         26
admission of Dr. Diggs’s Mental Functional Capacity Assessment at the hearing.

The hearing transcript shows that a Mental Functional Capacity Assessment signed

by Dr. Diggs was entered into the record at the hearing and assigned a particular

evidence number that was expressly mentioned by the ALJ.84 Near the end of the

hearing, the claimant’s counsel referred to the limitations set forth by Dr. Diggs in

the Mental Functional Capacity Assessment, expressly referring to Dr. Diggs by

name and also expressly referring to the exhibit number that was assigned to the

assessment when it was entered into the record at the hearing.85 Therefore, the ALJ’s

characterization of the Mental Functional Capacity Assessment as having been

signed by “an unknown psychologist” calls into question the care with which the

record was reviewed. Even a cursory familiarity with Dr. Diggs’s handwriting

would reveal that the assessment form was signed by Dr. Diggs and that he did not

identify himself on the assessment form as a “psychologist” but as a psychiatrist.

The record also establishes that Dr. Diggs is a medical doctor and a psychiatrist

rather than a psychologist. The ALJ’s failure to recognize that the author of the

assessment was Dr. Diggs demonstrates that the ALJ also did not recognize that the

Mental Functional Capacity Assessment was prepared by the claimant’s treating

psychiatrist. Because the ALJ did not properly attribute the assessment to Dr. Diggs,


84
      Rec. Doc. 7-1 at 40-41.
85
      Rec. Doc. 7-1 at 59.

                                         27
the ALJ did not properly apply controlling law in evaluating the opinions set forth

in the assessment.

       Controlling weight is assigned to the opinion of a treating physician if it is

well-supported by medically acceptable clinical and laboratory diagnostic

techniques and not inconsistent with other substantial evidence in the record.86

While determining the ultimate issue of disability status is reserved to the ALJ, the

ALJ is required to consider all medical opinions in making that determination.87

Because the determination of disability always remains the province of the ALJ, the

ALJ can decrease the weight assigned to a treating physician’s opinion for good

cause, which includes disregarding statements that are brief and conclusory,

unsupported by acceptable diagnostic techniques, or otherwise unsupported by the

evidence.88 Furthermore, “absent reliable medical evidence from a treating or

examining physician controverting the claimant’s treating specialist” – which is the

case here – “an ALJ may reject the opinion of the treating physician only if the ALJ

performs a detailed analysis of the treating physician’s views under the criteria set




86
       20 C.F.R. § 404.1527(c)(2); Martinez v. Chater, 64 F.3d at 176); Bowman v. Heckler, 706
F.2d 564, 568 (5th Cir. 1983).
87
       20 C.F.R. § 404.1527(b), (d).
88
       Leggett v. Chater, 67 F.3d 558, 566 (5th Cir. 1995); Greenspan v. Shalala, 38 F.3d at 237.

                                              28
forth in 20 C.F.R. § 404.1527.”89 Under the statutory analysis, the ALJ must

evaluate the following factors: (1) examining relationship; (2) treatment relationship,

including the length, nature, and extent of the treatment relationship, as well as the

frequency of the examinations; (3) supportability; (4) consistency; (5) specialization;

and (6) other factors that tend to support or contradict the opinion.90

      Here, the opinions set forth by Dr. Diggs on the assessment form were brief

in that he checked off the boxes that, in his opinion, were consistent with the

claimant’s level of impairment. But his opinions on the assessment form were well

supported by other evidence in the record and there are no contradictory opinions

from another treating physician in the record. Dr. Diggs treated the claimant for

more than four years, seeing her on numerous occasions during that time span. Dr.

Diggs originally diagnosed the claimant with major depressive episode with

psychosis, panic without agoraphobia, and impulse control disorder, and he repeated

this or similar diagnoses over the years. In September 2013, Dr. Diggs described

the claimant has having symptoms associated with severe depression. In September

2015, he noted that her symptoms had worsened and were markedly severe. This

was after the point in time when the claimant herself felt that her symptoms were so

severe that if she had presented for a scheduled appointment at the Tyler Mental


89
      Newton v. Apfel, 209 F.3d at 453 (emphasis in original).
90
      C.F.R. §§ 404.1527(c).

                                             29
Health Center, she would likely have been hospitalized for intensive treatment. At

times, Dr. Diggs noted that the claimant experienced delusions, visual

hallucinations, and auditory hallucinations. He also noted, at various times, that she

displayed a depressed and anxious mood;91 sad affect;92 anxious, dysphoric, irritable,

and depressed mood;93 dysphoric mood and marked severity of symptoms. 94 Thus,

his opinions set forth on the assessment form were supported by his own

observations and analysis of the claimant’s behavior. The treatment notes of the

social workers who provided mental health counseling to the claimant during the

same time period that she was seeing Dr. Diggs are not inconsistent with Dr. Diggs’s

observations and analysis. Accordingly, this Court finds that Dr. Diggs’s opinions

concerning the extent of the functional impairment resulting from the claimant’s

mental health conditions are well supported by the evidence in the record,

particularly, the treatment notes of Dr. Diggs and the mental health counselors at the

Tyler Center.

      There is no evidence in the record that the claimant was treated by any

psychiatrist other than Dr. Diggs from 2012 forward. Thus, there is no evidence


91
      Rec. Doc. 7-1 at 263.
92
      Rec. Doc. 7-1 at 241.
93
      Rec. Doc. 7-1 at 562.
94
      Rec. Doc. 7-1 at 554-555.

                                         30
from another psychiatrist contradicting Dr. Diggs’s opinions. Although Dr. Julia

Doolin found that the claimant is not disabled, there is no evidence in the record that

Dr. Doolin ever examined the claimant or that Dr. Doolin is a psychiatrist. Indeed,

the initials “Ph.D.” following Dr. Doolin’s name indicate that she is a psychologist

not a psychiatrist. For those reasons, Dr. Diggs’s opinions should have been given

greater weight than those of Dr. Doolin. Although the ALJ stated that he was giving

Dr. Doolin’s opinions only partial weight, hers were the only health care provider’s

opinions referenced by the ALJ in the portion of the ruling having to do with whether

the claimant’s impairments met or equally listed an impairment. This was error.

The ALJ should have considered the opinions of Dr. Diggs, the treating psychiatrist,

in making that evaluation, including the functional impairments he noted in the

assessment, his diagnosis of the claimant with psychosis, and his descriptions of the

claimant’s paranoia. The ALJ’s ruling does not indicate, however, that any of Dr.

Diggs’s opinions were considered in determining whether the claimant’s

impairments met or equaled a listing.

      Dr. Diggs’s opinions and objective observations were considered by the ALJ

in evaluating the claimant’s residual functional capacity (“RFC”) but given only

“partial weight.” In making the RFC determination, the ALJ gave partial weight to

the opinions of Dr. Diggs (without acknowledging that the opinions were those of

the claimant’s treating psychiatrist), gave partial weight to the opinions of Dr.

                                          31
Doolin, the state agency psychologist who did not examine the claimant, and then

found that the claimant’s mental health conditions had “significantly improved with

medication adjustments since December 2015,”95 based on the social workers’

treatment notes. However, Ms. Milson’s and Ms. Bell’s treatment notes from that

time period do not support the ALJ’s conclusion that medication significantly

improved the claimant’s impairments after December 2015.

      On December 28, 2015, Ms. Milson noted that the claimant reported to her

that her medicine helped her maintain control of herself but she was continuing to

experience anger and the social worker’s plan was to help the claimant better manage

her emotions.     There is no indication that significant improvement had been

achieved.   The treatment note from February 5, 2016 does not mention any

improvement in symptoms due to medication. However, it does note that the

claimant reported that she was taking her medications as prescribed but continued to

have problems coping with increased stress and was not managing her depression

and anxiety. The treatment note from April 20, 2016 indicated that the claimant’s

mood was even with medicine but also reflected the claimant’s report of ongoing

symptoms of anxiety and depression, and the social worker observed that the

claimant’s affect was depressed. There is no indication of a significant improvement



95
      Rec. Doc. 7-1 at 32.

                                        32
in symptomology.      On May 19, 2016, Ms. Bell noted that the claimant was

reportedly taking her medications as prescribed and doing OK but still having

symptoms of anxiety and depression. She also noted that the claimant had severe

and persistent mental illness including depression, social withdrawal, and

unexpected, sudden, debilitating panic symptoms. There is no indication in the

treatment note of any significant improvement in the claimant’s condition. On

August 1, 2016, Ms. Bell noted that the claimant reported auditory hallucinations,

occasional panic attacks, and ongoing impulsivity. Again, there was no indication

of a significant improvement in the claimant’s condition due to her medication

regimen. Therefore, the evidence cited by the ALJ as supporting the conclusion that

the claimant had improved “significantly” with medication after December 2015

actually does not support that conclusion. Furthermore, any opinions set forth in the

treatment notes of a social worker should not have been afforded more weight than

the opinions of a treating psychiatrist.

      Dr. Diggs opined that the claimant would be unable to perform various tasks

more than fifty percent of the work week due to her mental impairments, including

but not limited to not being able to complete a normal work day and work week

without interruptions from psychologically based symptoms and not being able to

perform at a consistent pace without an unreasonable number and length of rest

periods. This Court interprets this to mean that the claimant would be unable to

                                           33
consistently perform unskilled work and unable to persist over a forty-hour work

week. At the hearing, the ALJ asked the vocational expert if a person whose mental

impairments made her unable to sustain the concentration, persistence, or pace

necessary to perform simple routine tasks on a regular and continuing basis for eight

hours a day, five days a week would be able to maintain competitive employment.96

The vocational expert replied that there would be no jobs if that were the case.97 The

claimant’s counsel then stated that the question posed by the ALJ encompassed the

limitations set forth by Dr. Diggs in his assessment.98        Consistent with that

testimony, this Court finds that Dr. Diggs’s opinions regarding the functional

limitations created by the claimant’s mental health conditions would, if credited,

support a conclusion that the claimant was disabled.

      As the opinions of the claimant’s treating psychiatrist, Dr. Diggs’s opinions

should have been afforded controlling weight – or at least more weight than the

opinions of the social workers or the non-examining psychologist – since they are

supported by Dr. Digg’s observation and evaluation of the claimant over a four-year

time period and since Dr. Diggs is a specialist in the field of psychiatry. This Court

therefore finds that the ALJ erred in weighing and evaluating Dr. Diggs’s opinions,


96
      Rec. Doc. 7-1 at 58.
97
      Rec. Doc. 7-1 at 58.
98
      Rec. Doc. 7-1 at 59.

                                         34
that the ALJ’s RFC finding was not supported by substantial evidence or reached by

applying the proper legal standards, and that the ALJ’s ultimate finding that the

claimant was not disabled during the relevant time period was neither supported by

substantial evidence nor reached by applying the proper legal standards.

Accordingly, this matter must be remanded for a proper weighing of the medical

opinion evidence.

                           Conclusion and Recommendation

       For the reasons set forth above, this Court orders that the Commissioner’s

decision is REVERSED and REMANDED to the Commissioner pursuant to the

fourth sentence of 42 U.S.C. § 405(g) with instructions to properly weigh the

opinions of the claimant’s treating psychiatrist. The claimant shall be permitted to

supplement the record with updated medical evidence and to have another hearing

if desired. Inasmuch as the reversal and remand recommended herein falls under

sentence four of Section 405(g), any judgment entered in connection herewith will

be a “final judgment” for purposes of the Equal Access to Justice Act (“EAJA”).99

       Signed in Lafayette, Louisiana, this 10th day of January 2019.


                                            ____________________________________
                                            PATRICK J. HANNA
                                            UNITED STATES MAGISTRATE JUDGE

99
       See, Richard v. Sullivan, 955 F.2d 354 (5th Cir. 1992), and Shalala v. Schaefer, 509 U.S.
292 (1993).

                                              35
